Citation Nr: 0940132	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, right knee. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right femur fracture.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1977.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, the Board finds that additional development is 
required in order to satisfy VA's obligations under the VCAA.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).  

In the Veteran's March 2008 appeal, he indicated that all of 
the disabilities presently on appeal had gotten worse.  He 
last underwent examination in February 2007.  Therefore, a VA 
examination is necessary to properly adjudicate his claims on 
appeal.  Finally, additional records should also be 
requested.     

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
VA Medical Center (VAMC) in Memphis, 
Tennessee, for the period from April 2008 
to the present.  Any negative response 
should be noted in the file.

2.  Make arrangements for the Veteran to 
be afforded an examination to evaluate 
his current right knee, right femur, and 
right ankle disabilities.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion and describe symptoms to 
include any ankylosis, gait, guarding, 
localized tenderness, limitation of 
motion, malunion of femur, malunion of 
tibia and fibula, pain on use, weakness, 
excess fatigability, and/or 
incoordination, if shown.  

3.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include any records that may not have 
been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

